

114 S1861 PCS: To prohibit Federal funding of Planned Parenthood Federation of America.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 164114th CONGRESS1st SessionS. 1861IN THE SENATE OF THE UNITED STATESJuly 24, 2015Mr. Paul introduced the following bill; which was read the first timeJuly 26, 2015Read the second time and placed on the calendarA BILLTo prohibit Federal funding of Planned Parenthood Federation of America.
	
 1.ProhibitionNotwithstanding any other provision of law, no Federal funds may be made available to Planned Parenthood Federation of America, or to any of its affiliates.July 26, 2015Read the second time and placed on the calendar